DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 03/05/2021.

Priority
This application is a continuation of application no. 62/656,951 and 62/659,620.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 has been amended to recite, “…a number of rays to trace for one or more that are complex pixels…” (see lines 3-5) which should instead read, “…a number of rays to trace for one or more complex pixels…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12, 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeCell et al. (U.S. Publication 2016/0260245) and Fossum et al. (U.S. Publication 2007/0075994).
In reference to claim 1, DeCell et al. discloses a method (see paragraph 1 and Figure 3 wherein DeCell et al. discloses a 3-D rendering system and method for asynchronous and concurrent hybridized rendering such as ray tracing and rasterization-based rendering.) comprising:
determining, by a processor from a plurality of pixels within a scene to be rendered, a number of rays to race for one or more complex pixels, each of the complex pixels being a pixel within the scene that contains a discontinuity for one or more attributes (see paragraphs 194, 195 197, 198, 200, 201-205 and Figures 3-4 wherein DeCell et al. discloses a graphics processing system that identifies visible surfaces for pixels of a frame.  DeCell et al. discloses that for each pixel position of the frame, a surface in the scene, which is primarily visible in that pixel is identified.  DeCell et al. goes on to describe a ray tracing process wherein pixels are determined to be in certain regions according to an occlusion.  DeCell et al. explicitly categorizes the regions, and therefore pixels of the regions, as comprising an umbra (full shadow), penumbra and not in the shadow at all.  Note, the Examiner interprets the pixels which are in at least the 
performing, by the processor, antialiasing on each of the complex pixels within the scene, utilizing ray tracing with the number of rays for the one or more complex pixels (see paragraphs 197, 201-207 and Figures 2-4 wherein DeCell et al. discloses the system further computing an attenuation value for the occlusion which can track the spread of a ray and determine an area of the intersection of the ray with the occlusion.  DeCell et al. further discloses utilizing such a value to effectively eliminate aliasing when texture mapping thereby allowing for MIP values between 0.0 and 1.0 to be utilized which allows for appropriate blurring instead of aliasing for pixels.  Again, DeCell et al. discloses the graphics processing system comprising a graphics processing unit for performing the techniques of the invention.).
Although DeCell et al. at least inherently utilizes “a number of rays” in performing the ray tracing of penumbra region pixels, DeCell et al. does not explicitly disclose determining the actual number of rays to trace the one or more complex pixels.  Fossum et al. discloses a method, computer program product and apparatus for applying adaptive sampling techniques to a static data set (see paragraph 2).  Fossum et al. discloses utilizing ray tracing wherein two or more rays are cast onto a surface from a single point of origin (see paragraph 7).  Fossum et al. explicitly discloses an embodiment of the invention that applies to area samples such that rays are cast through pixels and locations where rays intersect pixels is computed (see paragraph 31).  Fossum 
In reference to claims 3 and 14, DeCell et al. and Fossum et al. disclose all of the claim limitations as applied to claims 1 and 12 respectively.  Since DeCell et al. explicitly discloses utilizing rasterization for identifying visible pixels (see at least paragraph 200) and also processing all pixels using ray tracing including those which fall within the penumbra region of occlusion (see at least paragraphs 202, 205 and Figures 3 and 7) the Examiner interprets such as indicating DeCell et al. at least inherently discloses performing, “conservative rasterization.”
In reference to claims 4 and 15, DeCell et al. and Fossum et al. disclose all of the claim limitations as applied to claims 3 and 14 respectively above.  DeCell et al. discloses executing multiple passes through a rasterization surface identification (see at least paragraph 272).  Again, DeCell et al. discloses identifying visible surfaces for pixels of the frame using the above processing and thus, it is clear that “one or more instances of geometry” is/are at least inherently determined represented as the pixel “footprint” of visible surfaces.
In reference to claims 5-8 and 16-19, DeCell et al. and Fossum et al. disclose all of the claim limitations as applied to claims 4 and 15 respectively above.  DeCell et al. et al. discloses 
In reference to claims 9 and 10, DeCell et al. and Fossum et al. disclose all of the claim limitations as applied to claim 1 above.  DeCell et al. discloses that by performing the ray tracing, aliasing is combated by allowing for integration of a ray’s spread across all data effectively sampled for a pixel (see at least paragraph 213).  DeCell et al. discloses that as the pixels are mapped onto regions of the scene in a frame, that they do not always reserve the shape/size of a normal pixel and that a region of the scene can map backwards into one or multiple pixels in the frame (see at least paragraph 219 and Figure 6).) which the Examiner interprets as including “sub-pixel” areas and that such areas at least inherently define a “geometry coverage.”  Further, DeCell et al. refers to such shape of the region as a footprint (see at least paragraphs 8, and 213) of which the Examiner deems DeCell et al. at least inherently “analytically” solves for a geometry thereof.
In reference to claim 12, claim 12 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the rejection of claim 1 above, claim 12 further recites, “A system comprising: a processor that is configure to…”  DeCell et al. explicitly discloses the 3-D rendering system implemented via a graphics processing unit (see 
In reference to claim 20, DeCell et al. discloses a method (see paragraph 1 and Figure 3 wherein DeCell et al. discloses a 3-D rendering system and method for asynchronous and concurrent hybridized rendering such as ray tracing and rasterization-based rendering.) comprising:
rendering a non-antialiasing G-buffer for a scene (see paragraphs 7, 200-207 and Figure 3 wherein DeCell et al. et al. discloses one approach using a g-buffer that is created to maintain information such as depth, normal and surface identifier information at respective pixel positions in the scene.  DeCell et al. discloses the system further computing an attenuation value for pixel positions identified as occluded which can track the spread of a ray and determine an area of the intersection of the ray with the occlusion.  DeCell et al. further discloses utilizing such a value to effectively eliminate aliasing when texture mapping thereby allowing for MIP values between 0.0 and 1.0 to be utilized which allows for appropriate blurring instead of aliasing for pixels);
identifying visible pixels within the scene that each contain a discontinuity for one or more attributes (see paragraphs 194-196, 198, 200, 201-205 and Figures 3-4 wherein DeCell et al. discloses a graphics processing system that identifies visible surfaces for pixels of a frame.  DeCell et al. discloses that for each pixel position of the frame, a surface in the scene, which is primarily visible in that pixel is identified.  DeCell et al. goes on to describe a ray tracing process wherein pixels are determined to be in certain regions according to an occlusion.  DeCell et al. explicitly categorizes the regions as comprising an umbra (full shadow), penumbra and not in the shadow at all.  Note, the Examiner interprets the pixels which are in at least the penumbra region as functionally equivalent to Applicant’s “complex pixels.”  Further, since DeCell et al. 
tracing a determined number of rays through the identified pixels to generate samples for the G-buffer (see paragraphs 7-8, 200-201 wherein DeCell et al. describes a ray tracing process wherein pixels are determined to be in certain regions according to an occlusion.  DeCell et al. discloses using the g-buffer to indicate which pixels are visible using the ray tracing process.).
Although DeCell et al. at least inherently utilizes “a number of rays” in performing the ray tracing of penumbra region pixels, DeCell et al. does not explicitly disclose determining the actual number of rays to trace through the pixels.  Fossum et al. discloses a method, computer program product and apparatus for applying adaptive sampling techniques to a static data set (see paragraph 2).  Fossum et al. discloses utilizing ray tracing wherein two or more rays are cast onto a surface from a single point of origin (see paragraph 7).  Fossum et al. explicitly discloses an embodiment of the invention that applies to area samples such that rays are cast through pixels and locations where rays intersect pixels is computed (see paragraph 31).  Fossum et al. further explicitly discloses allowing a user to input the actual number of rays cast and utilized in the process (see at least paragraph 41 and #602-604 of Figure 6).  Note, it is clear that accepting the number of rays cast by the user in Fossum et al. is equivalent to Applicant’s “determining(ed)…a number of rays to trace…”  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the ray tracing amount setting techniques of Fossum et al. with the ray casting pixel coverage techniques of DeCell et al. in order to adjust processing resources and data amounts dynamically adapting the number of rays, samples, pixels, etc. to be 
In reference to claim 21, DeCell et al. and Fossum et al. disclose all of the claim limitations as applied to claim 1 above in addition, DeCell et al. discloses determining and recording the distance along a ray from the surface for pixels in a frame for any rays that maybe occluded (see paragraphs 205-206 and Figure 3).  The Examiner states therefore that pixels which are in a penumbra region or which are at least partially occluded thus would have rays calculated with such distances and therefore the Examiner interprets such distances functionally equivalent to pixels comprising discontinuity in “depth.”
In reference to claim 22, DeCell et al. and Fossum et al. disclose all of the claim limitations as applied to claim 1 above.  Since the entire disclosure of DeCell et al. is dealing with visible light surfaces pixels and whether light rays create shadows based upon being occlusion or not, the Examiner interprets that the pixels which are in a penumbra region or which are at least partially occluded thus at least inherently comprise discontinuity in “brightness.”

Response to Arguments
Applicant’s arguments, see pages 7-9 of Applicant’s Remarks, filed 03/05/21, with respect to the rejection(s) of claim(s) 1, 3-10, 12 and 14-22 under 35 USC 102 in view of DeCell have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeCell and Fossum.

Allowable Subject Matter
Claims 11 and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.




/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/11/21